Exhibit 10.8

 

RESTRICTED STOCK UNIT AWARD DOCUMENT

(Time-Based Vesting)

 

LAWSON SOFTWARE, INC.

2010 STOCK INCENTIVE PLAN

 

1.                                       Award of Restricted Stock Units
(RSUs).  Pursuant to the Lawson Software, Inc. 2010 Stock Incentive Plan (the
“Plan”), Lawson Software, Inc., a Delaware corporation (the “Company”) awards
(the “Award”) to the participant (“Participant”) whose name is specified in the
separate written Award confirmation provided by the Company or the Company’s
third party administrator (the “Award Confirmation”), units of restricted common
stock (“Common Stock”) of the Company as follows:

 

The Company awards to Participant the number of “Restricted Stock Units” (or
“RSUs”) shown on the Award Confirmation, subject to the terms and conditions set
forth in the Plan, this Restricted Stock Award Document (“Award Document”) and
the Award Confirmation.  The Award Date for the Restricted Stock Units is stated
on the Award Confirmation.  No shares of Common Stock will be issuable to
Participant under the Award unless and until the Restricted Stock Units vest as
described in the Award Document.  By participating in the Plan, Participant
shall be deemed to have accepted all the terms and conditions of the Plan and
this Award Document and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Restricted Stock Units.

 

2.                                       RSUs Subject to Plan; Definitions.  The
RSUs are subject to the terms and conditions of the Plan, and the terms of the
Plan shall control to the extent not otherwise inconsistent with the provisions
of this Award Document.  The RSUs are subject to any rules promulgated pursuant
to the Plan by the Board of Directors of the Company or the Committee.  The
capitalized terms not otherwise defined in this Award Document have the same
meanings assigned to them in the Plan.

 

2.1                                 The term “Change in Control” has the meaning
described in Section 2.4 of the Plan.

 

2.2                                 The term “Determination Date” means the date
on which the applicable portion of the RSUs vest pursuant to Section 3 below (if
such vesting occurs).

 

2.3                                 The term “Disability” has the meaning
described in Section 2.9 of the Plan.

 

2.4                                 The term “Fair Market Value” has the meaning
described in Section 2.12 of the Plan.

 

2.5                                 The term “Good Reason” has the meaning
described in Section 2.13 of the Plan.

 

2.6                                 The term “Retirement” has the meaning
described in Section 2.25 of the Plan.

 

2.7                                 The term “Scheduled Vesting Date” means the
vesting date specified in the Award Confirmation.

 

2.8                                 The term “Shares” means the shares of Common
Stock subject to the Award, whether or not those shares are Vested Shares.

 

2.9                                 The term “Subsidiary” or “Subsidiaries” has
the meaning described in Section 2.29 of the Plan.

 

--------------------------------------------------------------------------------


 

2.10                           The term “Termination of Participant’s Service”
means the last day of Participant’s regular full time or part time employment
with the Company and its Subsidiaries.

 

2.11                           The term “Vested Shares” means the Shares with
respect to which the RSUs have vested pursuant to Section 3 below, on a
one-for-one basis (for example, if 1,000 RSUs vest and 300 Vested Shares are
withheld to pay the minimum required tax withholdings (that withheld number will
vary depending on the amount of the taxable gain and applicable tax rates), a
net of 700 Vested Shares of Common Stock would be issued and delivered pursuant
to Section 6 below).

 

2.12                           The term “Years of Service” means the number of
years of full time and part time employment (including any approved leaves of
absence) with the Company and any Subsidiary, and any predecessor of the Company
or any Subsidiary.

 

3.                                       Vesting and Acceleration of Vesting. 
Except as specifically provided in this Award Document and the Plan, 100% of the
RSUs will vest and become the right to receive Vested Shares on the Scheduled
Vesting Date, but only if Participant has at all times been a regular full time
or part time employee of the Company or any Subsidiary from the Award Date to
the applicable vesting date.  No vesting of the RSUs shall occur after
Termination of Participant’s Service.

 

3.1                                 Automatic 100% Acceleration of Vesting Upon
Death or Disability.  If there is a Termination of Participant’s Service because
of Participant’s death or Disability then the RSUs will vest in accordance with
Section 12.1 of the Plan (as applicable to Restricted Stock Awards).

 

3.2                                 Vesting upon Retirement. If there is a
Termination of Participant’s Service because of Participant’s Retirement, then
the RSUs will vest in accordance with Section 12.2 of the Plan (as applicable to
Restricted Stock Awards).

 

3.3                                 Effect of a Change in Control Transaction. 
In the event of a Change in Control transaction, the RSUs will vest in
accordance with Section 14.2 of the Plan (as applicable to Restricted Stock
Awards).

 

3.4                                 Leave of Absence.  The Company’s leave of
absence procedure concerning stock options, that is in effect as of the date of
this Award Document, will also govern the vesting of the RSUs during a Company
approved leave of absence.

 

4.                                       Termination and Forfeiture.  Except to
the extent described in Sections 3.1, 3.2 or 3.3 above, no vesting of the RSUs
shall occur after the date of Termination of Participant’s Service and all such
unvested RSUs will be irrevocably forfeited as of 5:01 p.m. United States
Central on the date of Termination of Participant’s Service and Participant will
retain no rights with respect to the forfeited RSUs.

 

5.                                       No Transfer of RSUs.  The RSUs cannot
be sold, assigned, transferred, gifted, pledged, hypothecated, or in any manner
encumbered or disposed of at any time prior to delivery of the Vested Shares
underlying the RSUs (if and when vesting occurs).  The RSUs are transferable
only to the extent described in Section 15.3 of the Plan.

 

6.                                       Issuance and Custody of Certificate;
Delayed Delivery in Certain Cases.

 

6.1                                 Subject to the restrictions in this
Section 6, following the applicable Determination Date the Company shall
promptly cause to be issued and delivered to Participant a certificate or
certificates (in electronic form unless otherwise instructed by the Participant)
evidencing such Vested Shares, and registered in the name of Participant or in
the name of Participant’s legal representatives, beneficiaries or heirs, as the
case may be, and shall cause such certificate or certificates to be delivered to
Participant or Participant’s legal representatives, beneficiaries or heirs.  The
Company will issue and deliver the Vested Shares as soon as reasonably practical
after the vesting of the RSUs, but no more than 30 days after such vesting date
and no event

 

2

--------------------------------------------------------------------------------


 

later than March 15 of the calendar year following the end of the applicable
fiscal year.  Except as provided in Sections 6.2 or 6.4, any income will be
recognized by Participant on the date the Participant first becomes eligible to
receive the shares under Section 3.  If the issuance of shares is delayed
pursuant to Sections 6.2 or 6.4, the Participant will recognize income on the
date the shares may first be issued in accordance with Section 6.2 or 6.4.

 

6.2                                 The issuance of any Common Stock in
accordance with this Award shall only be effective at such time that the sale or
issuance of Common Stock pursuant to this Award Document will not violate the
applicable laws or regulations of any applicable country, state or other
jurisdiction.

 

6.3                                 At any time after the vesting of the RSUs
and prior to the issuance of the Vested Shares, if the issuance of the Vested
Shares to the Participant is prohibited due to limitations under Section 6.2,
the Company shall use its reasonable efforts to remove such limitations.

 

6.4                                 If Participant is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code
(“Section 409A”), an exception to the payment restrictions of Section 409A does
not apply, and the Company is a publicly traded corporation at the time of
Employee’s termination of employment, then, notwithstanding any provision in
this Award Document to the contrary:  (a) the issuance of the Vested Shares
shall be made to Participant six months plus five business days following the
date of Termination of Participant’s Service (provided that at the time of
actual issuance of the Vested Shares Participant has met all applicable vesting
requirements under Section 3 above), (b) no issuance of the Vested Shares will
be made to Participant before the date described in clause (a) above, and (c) no
dividend equivalents shall accrue or be payable to Participant for any issuance
that is delayed pursuant to this Section 6.4.

 

7.                                       No Rights as Stockholder.  Prior to the
Participant receiving the Vested Shares underlying the RSUs pursuant to
Section 6 above, Participant shall not have ownership or rights of ownership of
any Common Stock underlying the RSUs awarded hereunder.  Participant shall not
be entitled to receive dividend equivalents on the RSUs.

 

8.                                       Adjustments.  The Committee may adjust
the Award in the event of any equity restructuring as provided in Section 4.3 of
the Plan.

 

9.                                       Taxes.  To provide the Company with the
opportunity to claim the benefit of any tax deduction which may be available to
it in connection with the Award, and to comply with all applicable income tax
and social insurance contribution laws or regulations of any applicable country,
state or other jurisdiction, the Company and its Subsidiaries may take such
action as it deems appropriate to ensure that all applicable payroll, income
tax, social insurance contributions or other tax withholding obligations are
withheld or collected from Participant.  Unless otherwise provided by the
Committee in its sole discretion and except as prohibited under local law,
Participant may elect to satisfy Participant’s minimum income tax and social
insurance contributions withholding obligations by (i) paying that amount by
wire transfer or check (bank check, certified check or personal check),
(ii) having the Company or its Subsidiaries withhold a portion of the Vested
Shares otherwise deliverable to the Participant having a Fair Market Value in
United States dollars equal to the minimum amount of such taxes required to be
withheld, in accordance with the rules of the Committee, or (iii) delivering to
the Company for cancellation, in accordance with the rules of the Committee,
shares of Common Stock which have a Fair Market Value equal to Participant’s
minimum income tax and social insurance contributions withholding obligations
and which either (a) were purchased on a national stock exchange or on the
NASDAQ NMS system or (b) have been issued and outstanding more than six months. 
If the Participant does not make an election the Company will withhold shares in
accordance with (ii).  The Company will not deliver any fractional Vested Shares
but will pay, in lieu thereof, the Fair Market Value of such fractional Vested
Shares.  Participant’s election under this Section 9 must be made on or before
the date that the amount of tax or other contribution to be withheld is
determined.  Participant acknowledges and agrees that should the shares of
Common Stock withheld for income tax and social insurance contributions purposes
be in excess of the amounts required to be withheld under applicable law, the
Company shall refund the excess to Participant, without interest, as soon as
administratively practicable.  Any adverse consequences to

 

3

--------------------------------------------------------------------------------


 

Participant resulting from the procedure permitted under this Section 9,
including, without limitation, income tax and social insurance contributions
consequences, shall be the sole responsibility of Participant.

 

10.                                 Participant’s Employment.  This Award
Document, the Award Confirmation and the Plan are not an employment contract. 
Nothing contained in this Award Document, the Award Confirmation or the Plan
shall confer on Participant any right to continue in the employ of the Company
or any Subsidiary or other affiliate of the Company or affect in any way the
right of the Company or any Subsidiary or other affiliate to terminate the
employment of Participant at any time.  No Restricted Stock Unit, compensation
or benefit awarded to or realized by Participant under the Plan or this Award
Document shall be included for the purpose of computing Participant’s
compensation under any incentive compensation plan or any compensation-based
retirement, disability or similar plan of the Company unless required by law or
otherwise provided by such other plan.

 

11.                                 No Trust or Fund Created.  Neither the Plan
nor this Award Document shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and Participant or any other person.  To the extent that any
Participant acquires a right to receive Shares or payments from the Company or
any Subsidiary pursuant to the Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Subsidiary.

 

12.                                 Consent to Collection/Processing/Transfer of
Personal Data.  Pursuant to applicable personal data protection laws, the
Company hereby notifies Participant of the following in relation to
Participant’s personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of the Award and participation in the
Plan by Participant.  The collection, processing and transfer of Participant’s
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan by Participant, and Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
participation in the Plan by Participant.  As such, Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described in this
Section 12.  The Company and Participant’s employer hold certain personal
information about Participant, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all options, restricted stock
units or any other entitlement to shares of Stock awarded, canceled, purchased,
vested, unvested or outstanding in Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).   The Data may be provided by
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing participation in the Plan by Participant.  The Data processing will
take place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Participant’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  Data will
be accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for participation in the Plan by Participant.  The Company and
Participant’s employer will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of participation in
the Plan by Participant, and the Company and Participant’s employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  Participant hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing participation in the Plan by Participant, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Stock on Participant’s behalf to a
broker or other third party with whom Participant may elect to deposit any
shares of Stock acquired pursuant to the Plan.  Participant may, at any time,
exercise Participant’s rights provided under applicable personal data protection
laws, which may include the right to (a) obtain confirmation as to the existence
of the Data, (b) verify the content, origin and accuracy of the Data, (c) 

 

4

--------------------------------------------------------------------------------


 

request the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
participation in the Plan by Participant.  Participant may seek to exercise
these rights by contacting the local Human Resources manager or the Company’s
Human Resources Department.

 

13.                                 No Right of Future Awards.  Nothing
contained in this Award Document, the Award Confirmation or the Plan shall
confer on Participant any right to receive any additional stock awards in the
future from the Company, Subsidiary or any other affiliate of the Company or
affect in any way the right of the Company, Subsidiary or any other affiliate to
terminate the granting of equity awards at any time.

 

14.                                 Interpretation of Terms; General.  The
Committee shall interpret the terms of the Award and this Award Document, the
Award Confirmation and Plan and all determinations shall be final and binding. 
The Award and this Award Document, the Award Confirmation and Plan (1) are
governed by the laws of the State of Minnesota, (2) may be amended only in
writing, signed by an executive officer of the Company, and (3) supersede any
other verbal or written agreements or representations concerning the Award.

 

15.                                 Termination Indemnities.  Participation in
the Plan by the Participant is voluntary.  The value of the Award under the Plan
is an extraordinary item of compensation outside the scope of Participant’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.  Rather, the Award represents a mere
investment opportunity to acquire shares of the Company’s common stock.

 

16.                                 Private Placement.  The grant of the Award
is not intended to be a public offering of securities in Participant’s country
but instead is intended to be a private placement.  The Company has not
submitted any registration statement, prospectus or other filings other than in
the United States (unless otherwise required under local law).  No employee of
the Company or any of the Company’s affiliates is permitted to advise
Participant about whether or not to acquire shares of the Company’s common stock
under the Plan.  Investment in the shares of the Company involves a degree of
risk.  Before deciding to acquire shares pursuant to the Award, Participant
should carefully consider all risk factors relevant to the acquisition of the
Company’s common stock under the Plan and carefully review all of the materials
related to the Award and the Plan.  In addition, Participant is encouraged to
consult a personal advisor for professional investment advice (at Participant’s
own expense).

 

17.                                 Compliance with Age Discrimination Rule —
Applicable Only to Participants Who Are Subject to the Laws in the European
Union.  The grant of the Award and the terms and conditions governing the Award
are intended to comply with the age discrimination provisions of the European
Union (EU) Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”), for any Participant who is subject to the laws
in the EU.  To the extent a court or tribunal of competent jurisdiction
determines that any provision of the Award is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the court or tribunal, in making
such determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

18.                                 Official Language.  Unless prohibited by
applicable law:  (a) the official language of the Award and this Award Document,
the Award Confirmation and Plan is English, (b) documents or notices not
originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices and (c) any notices or other
documents required to be delivered to the Company (or equity plan administrator)
under this Award Document, shall be translated into English, at Participant’s
expense, and provided promptly to the Company in English (to the attention of
the Company’s Corporate Secretary).  The Company may also request an
untranslated copy of such documents.

 

5

--------------------------------------------------------------------------------


 

19.                                 Binding Terms.  By accepting any of the
benefits of the RSUs, the Participant will be deemed to have agreed to comply
with all of the terms and conditions of the Plan (as applicable to the RSUs),
this Award Document and the Award Confirmation.  If there is any discrepancy
between the number of RSUs shown in the Award Confirmation and the number shown
in the records of the Company’s Corporate Secretary, the records of the
Company’s Corporate Secretary shall prevail.

 

6

--------------------------------------------------------------------------------